UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO - WESTERN DIVISION

Case No. 3:20MJ5075
AFFIDAVIT IN SUPPORT OF COMPLAINT
AND ARREST WARRANT

|, Special Agent Erin L. Marciniak, Federal Bureau of Investigation, first being duly sworn, depose and
state as follows:

1,

lam an “investigative or law enforcement officer of the United States” empowered to make
arrests within the meaning of Title 18, United States Code, § 3052 and to execute search
warrants and conduct seizures within the meaning of Title 18, United States Code, § 3107 for
offenses in which the United States Government is a party of interest.

| am duly appointed Special Agent, employed by the Unites States Department of Justice,
Federal Bureau of Investigation (FBI). | have been a Special Agent of the FBI since 2004 and am
currently assigned to a Health Care Fraud and White Collar Crime Squad. Prior to 2004, | was
an Assistant State’s Attorney for Cook County, Illinois, prosecuting both criminal and civil
matters. | received specialized training in search and seizure procedures as well as the
execution of arrest warrants. Through my training and experience, | have gained knowledge and
guidance from other agents and law enforcement officers regarding investigations as it pertains
specifically to sex crimes.

This affidavit is submitted in support of a criminal complaint charging MANISH RAJ GUPTA
(hereinafter “Gupta” or “Dr. Gupta”) with illegally dispensing controlled substances, in violation
of Title 21, United States Code § 841(a)(1), aggravated sexual abuse, in violation of Title 18,
United States Code, § 2241(b) and sex trafficking by force, fraud, or coercion, in violation of Title
18, United States Code, § 1591(a). All of the information contained in this affidavit is the result
of either my personal observations or investigation, or has been provided to me by other law
enforcement officers, all of whom | believe to be reliable. This affidavit contains information to
establish probable cause for a criminal complaint. It is not intended to list each and every fact
observed or known to be about this investigation.

Gupta is a medical doctor licensed by the State of Ohio and Michigan. He is a board-certified
plastic surgeon by the American Board of Plastic Surgery. His National Provider Identifier (“NPI”)
number is 1124005863. Manish Raj Gupta is registered with the Drug Enforcement Agency
(DEA), license number BG6536809. He is the current owner of three medical offices, two of
which are in Ohio: Artisan Cosmetic Surgery at 7634 W. Central Ave., Toledo, OH and 1050 Isaac
Streets Drive, Oregon, OH in the Northern District of Ohio, Western Division. He resides at
2522 Waterford Village Drive in Sylvania, OH, also in the Northern District of Ohio, Western
Division.

 

1 His third medical practice is in Wayne County, Michigan.
5. Asa doctor, Gupta is authorized to order and prescribe schedule Le IV and V narcotics or
controlled substances.? The Controlled Substances Act (“CSA”) makes it “unlawful for any
person knowingly or intentionally” to “distribute or dispense a controlled substance” or conspire
to do so. A doctor violates the CSA and Code of Federal Regulations if he dispenses a controlled
substance outside the usual course of professional medical practice and not for a legitimate
medical purpose. Such an order is “not a prescription within the meaning and intent of the
CSA,” and knowing and intentional violations subject the doctor to criminal liability.

6. In January 2019, Affiant began investigating Gupta for allegations that he im properly drugged
and then performed sex acts on victim “KB” in 2016. “KB,” an adult female, worked as a high-
end escort who provided companionship and engaged in sexual activity to individuals willing to
pay. The information was submitted via email from motorcitygent@gmail.com and identified
the following personal data: Name: Manny Gupta; Age: 45; Email: motorcitygent@gmail.com;
Cell Phone: EEE City you live in now: Sylvania; Location of our date: Ritz Carlton DTLA
(Downtown LA); Day and Time of our date: Sept. 21, 2016 7pm; Length of date desired:
overnight; Employment Info: Doc.

7. Multiple email exchanges occurred from August 9, 2016 through September 23, 2016 to arrange
the logistics, including the location, length and payment of the date. Gupta advised of his sexual
desires, which included role play with sex toys, blindfold, anal sex, clothing requests, and his
request to videotape it. KB advised Gupta that she did not consent to his request to record,
replying “No video or photography, I’m afraid. My privacy is paramount. And I won’t be
comfortable with being filmed under any circumstances, not even with a mask.”

8. KB met Gupta on September 23, 2016 at the JW Marriott in Los Angeles, CA. Records obtained
confirm that Gupta stayed at The Ritz Carlton in Los Angeles from September 21-26, 2016.
Gupta informed KB that he was in town for a plastic surgery convention. Individuals familiar
with Gupta’s practice advised that Gupta had them ship a medical bag to the hotel where he
was staying in advance of these conferences, which he then shipped back to his Toledo office
after the conference. Fed Ex shipping records confirm that there were two shipments by Gupta
from the Fed Ex shipping center at 3333 South Grand Avenue, Los Angeles, CA 90007, to Toledo,
Ohio on September 26, 2016.

9. KB performed consensual oral sex on Gupta in his hotel room before dinner. After dinner,
Gupta recommended another bar but the lines were long so they returned to the hotel. Once
KB was alone with Gupta in his hotel room, Gupta requested that she stand on a table, turn
away from him, and slowly take off her clothing. KB believes Gupta could have been recording
her because he demanded she do it so many times and because it involved having her back to
him. Gupta then told KB to get changed into the lingerie he asked her to wear and he poured
each of them a glass of Prosecco.

10. After KB sipped out of the glass Gupta gave her, Gupta told her to insert anal beads and then
told her to remove them. KB had consented to anal sex but she did not consent to being

 

2 The term “controlled substance” means a drug or other substance, or immediate precursor, included in Schedule
[, Il, UL IV, and V.
3 In Los Angeles, the Ritz and JW Marriott are adjoining hotels, operated by Marriott International, Inc.
drugged by Gupta, nor was she notified by Gupta at any point that she was going be
administered a drug.’ After removing the anal beads, she had little recollection and believes she
was drugged to the point of unconsciousness. She awoke in the morning, believing she had
been drugged, and left the room while Gupta was in the bathroom.

11. KB drove to the residence of another client who was an anesthesiologist. He purchased an at-
home drug test for KB to take, for which KB provided a urine sample. It tested positive for a
Benzodiazepine. KB did not know what a Benzodiazepine was or the reason for taking a
Benzodiazepine until she looked it up online.®

12. KB went to the Rape Treatment Center at Santa Monica/UCLA Medical Center and underwent a
rape exam in which vaginal, anal, and other swabs were taken from her. KB provided them with
the urine sample she had previously taken and the Rape Treatment Center advised they would
store it, in addition to the swabs. KB was advised that the results of her rape kit would be held
as evidence for up to seven years or until she was ready to press criminal charges. KB did not
report the matter to law enforcement at that time. Affiant obtained the records from the Rape
Treatment Center as part of this investigation.

13. As a result of what Gupta had done to her, KB went on different websites (SafeOffice.com and
Verifyhim.com), which are verification tools for women to stay safe in the world of dating online
and where escorts and other women can share information about men who are dangerous. It
was then that she learned she was not the first victim to have been drugged, raped, and likely
video-recorded by Gupta. Multiple complaints dating from March 2013 through September
2016 identify Manish Gupta or “Dr, G” as a plastic surgeon from Toledo, Ohio, telephone
number i © i as “Very Dangerous,” “Drug User/Drug Present,” “raped
me during date...he also recorde [sic] a video.” Another stated, “Dr. Manish Gupta
(www.artisancosmeticsurgery.com) drugged me during a date, raped me and recorded all this
terrible even on video. His medical license should be suspended.”

14. In 2013, a telephone call came in to Artisan Cosmetic Surgery. The caller was female with a
foreign accent, stating that Gupta had drugged her, raped her, and video-recorded her. The
caller was able to accurately describe Gupta’s wooden cellphone case, which had an inscribed
Artisan Cosmetic Surgery logo on it, and she correctly described his vehicle as a blue Maserati.
One of Gupta’s employees later relayed the information to Dr. Gupta while he was sitting in his
office. Gupta’s response was that the woman was just trying to get money from him. According
to the employee, many of the other employees in the office learned of this phone call as well.

15. Dr. Gupta regularly used a “black Allergan bag” from the manufacturer of breast implants to
transport supplies for Botox parties and into the hospitals for breast augmentations or
reconstructions. At some point, the bag went missing and different employees were looking for
it to prepare for events. The black bag was assumed to have been lost until sometime in late
2013 when several employees were sitting in the office, which housed three different work
desks and a tall wooden bookshelf, and one of them noticed the bag on the very top of the
bookshelf. The employees were expecting it to be empty, as they would clear out all the unused

 

‘ or being recorded during commission of sex acts.
5 She had smoked marijuana early in the day, before meeting Gupta, but had not used any other drugs.
supplies after it was returned to the office. However, when they opened the bag, they found
multiple sex toys, anal lubricant, large plastic syringes, empty anesthesia bottles, women’s
lingerie, a blindfold, a tripod with a possible camera, and narcotics, including Ketamine,
Benzodiazepines, Valium suppositories, and Versed. Some of the vials found inside the bag
were identical to the narcotics used in Gupta’s practice at Artisan Cosmetic Surgery. Some of
the employees took photographs of the contents of the bag.

16. In late 2014, another employee® subsequently found in Dr. Gupta’s desk what was originally
described as 10-20 thumb drives, but which was corrected to be SD cards. An employee later
copied the contents of the SD cards onto thumb drives. The content depicted several videos of
Gupta having sex with women—specifically women who appeared to be unconscious or
rendered unconscious during filming and whom the employee described as being escorts,
Another video showed a tube of lubricant with a woman who was conscious, after which the
video turned off, and when it started again, the same woman appeared to be unconscious and
non-responsive as Gupta had sex with her.

17. After seeing the videos, the employees became scared and did not know what to do with this
information. After the business relocated to Central Avenue in 2015, a new “white box” or
external hard drive existed wherein employees believed all images captured on the SD cards
were downloaded and stored. One employee, intended on using this information to extort
money from Gupta but denied going through with it, later gave the thumb drives to another
individual who in turn, provided them to the FBI.

18. On December 30, 2019, | obtained a federal search warrant for the thumb drives. They
contained five different videos of Gupta engaging in sex acts with four different unconscious
women. The videos depict at least three different cameras, some of which are in the shape ofa
small tripod, on top of furniture in the room, including but not limited to bedside tables. In all of
the videos, Gupta appears naked and with an erect penis. Gupta’s face is visible to the camera
at various points during the recordings, as he positions and re-positions cameras, as well as
engages in sex acts. The women in the videos all have their genitalia exposed as they lie on the
bed and appear largely motionless unless physically moved by Gupta himself. All but one of the
women are wearing black hosiery, black heels, and/or dark corsets, consistent with the attire
that Gupta told KB to wear. In at least one recording, Gupta’s medical bag, which was routinely
shipped to conferences, can be seen on a desk and at one point during the recording, he reaches
into the bag to retrieve cameras. At another point in one of the recordings, Gupta is seen
inserting an anal lube shooter into an unconscious female.

19. The State of Ohio Board of Pharmacy conducted a routine audit of controlled substances at the
Artisan Surgery Center at 7634 West Central Avenue (Toledo) on January 20, 2016, eight months
before Gupta drugged, raped, and recorded KB. The inspection revealed multiple violations for
which warnings were issued. Gupta’s practice had failed to properly complete the necessary
DEA forms when drugs were delivered to the practice, it had failed to maintain a record of the
identification of the individuals who prescribed, administered, dispensed, and/or wasted or

 

6 Whose identity is known but not disclosed in order to protect that individual.
destroyed narcotics, and it had failed to complete an annual inventory of controlled substances
that included all information required by Ohio Administrative Code 4729-9-14.

20. The Pharmacy Board conducted another audit of controlled substances at the Artisan Cosmetic
Surgery Center at 7634 West Central Avenue (Toledo) on December 17, 2019, and found that
Gupta failed to have adequate systems in place to detect and deter drug diversion. Although
there was an inventory of controlled substance administrations and destructions/wastes
maintained in the office, it did not include records for Ketamine or Diazepam/Valium, which
were observed on-site.’ Like in 2016, it found that DEA forms were not properly completed
when drugs were received, including documenting the quantity and date of receipt, there was
no record of the identification of individuals responsible for the acts of prescribing,
administering, dispensing, and wasting controlled substances, and no annual inventories had
been done of controlled substances in 2017 or in 2019. Ketamine and Diazepam/Valium were
omitted from the annual controlled substance inventories that had been done for 2015, 2016,
and 2018,

21. The Pharmacy Board sought and obtained records from the drug distributors themselves for all
purchases made between December 1, 2016 and December 31, 2019 under Gupta’s DEA
number or his facility’s DEA number, and cross-referenced those to Gupta’s office-provided
records of accountability regarding drug administrations, returns, and destructions. Gupta’s
records did not match the audit results. Significant, unaccounted-for losses of drugs were
identified, including Ketamine, Diazepam/Valium, Fentanyl, and Morphine. In addition, the
Pharmacy Board audit revealed that Gupta had received a shipment of Ketamine on September
12, 2016, just two weeks before he drugged KB.

22. According to employees interviewed during the course of the investigation, in late 2017 or early
2018, a large shipment of Ketamine was attempted to be delivered to Gupta on a Satu rday
afternoon. The receiving and ordering employee who was present at the time of delivery was
not aware of the order and noted that the order of Ketamine was too large and unnecessary for
Gupta’s practice. Thus, the employee informed the delivery person to return it to the
manufacturer. However, the employee later believed that Gupta may have placed the order.

23. An employee of Dr. Gupta® stated that Versed is administered in 99% of surgeries to sedate
patients and prevent them from having any memory of the procedure, while Ketamine, also
considered to be an anesthesia drug, was rarely, if ever, used by Dr. Gupta in his practice,
although a few bottles of it were kept on hand at the office. This employee stated that the
suppositories found in the bag were never used in their practice. The bag also contained
syringes and gloves that were the same as those used by Dr. Gupta at Artisan Cosmetic Surgery

24, In 2019, Dr. Gupta’s employees reported that Dr. Gupta travels to medical conferences every
year and the locations change yearly, but have included Miami, Florida, Chicago, California
(which one employee recalled was in 2016), Colorado, and Detroit. In October 2019, Gupta

 

7 Ketamine is a Schedule Ill drug used to assist anesthesia that induces a trance-like state while providing
pain-relief, sedation, and memory loss. Diazepam/Valium is a Schedule IV benzodiazepine used for
anxiety.

8 All employees’ identities are known but not disclosed herein.
25.

26.

20,

28.

29.

30.

31.

traveled to Miami, Florida for another annual conference and was more recently in Chicago for a
seminar on a new piece of skin tightening equipment. Employees (and sometimes their
spouses) occasionally accompanied Dr. Gupta on these trips. For one of these trips, the
employee was on the same flight as Gupta and recalled that Gupta had no bag with him other
than a briefcase, which the employee found odd. Gupta asked this employee’s spouse on one of
these trips if the spouse wanted to play a game of ‘who could spot the hooker first’ in the room.
A local Victim’s Advocate for sex workers who has contacts throughout the country in this
industry contacted other advocates throughout the country in an effort to identify other women
who had been drugged, raped, and videotaped by Gupta. On February 12, 2020, the State of
Ohio Medical Board received a complaint that Gupta has been raping women for years. On or
about February 17, 2020, an unknown female caller reported to the Toledo Police Department
(TPD) that Gupta has been drugging, raping, and videotaping women for years. Neither of these
complaints have been verified to date.

Based upon the above information, a federal search warrant was executed on March 6, 2020 for
Gupta’s residence, two Lucas County medical offices, vehicle (Audi R8), cellular telephone,
person, including the taking of a DNA standard, and all electronics at those places.

Gupta had his own private office at his Toledo medical practice on West Central Avenue. His
private office was kept locked. Only Gupta and the office manager had a key to his private
office.

In Gupta’s private office at his Toledo medical practice, agents located a plastic bag containing
sex toys (anal beads and vibrator), an “Anal Eaze Insertz” device, a package of “Lube Tubes,” a
syringe, several cameras/tripods, several loose SD cards, as well as an SD card inside one of the
cameras, a plastic baggie of loose pills, Diazepam suppositories (prescribed by Gupta to a “i
i on 10/2/2014), and vials of Diazepam and Ketamine. The vial of Ketamine was partly
empty. The label on the vial of Ketamine advised “For Slow Intravenous or Intramuscular Use.”
An employee who had been among those who observed the contents of Gupta’s medical bag of
sex toys, cameras, and drugs in the past identified the Diazepam suppositories as the same ones
from before. A nurse in Gupta’s practice advised that they did not use Diazepam suppositories
in their practice, nor would they have a need to insert anything into a patient’s anus as part of
their plastic surgery and cosmetic practice,

Also located in Gupta’s private office but separate and apart from the plastic bag described in
paragraph 28 were three handheld video-cam recorders, a tripod, additional sex toys (anal
beads and another vibrator that was the same brand and packaging as the one in the plastic
bag), a drawer full of additional SD cards, and a large amount of controlled substances, including
Midazolam (Schedule IV benzodiazepine/sedative to relax patients before surgery), Diazepam
(Schedule IV/benzodiazepine used for anxiety), and Ketamine (Schedule III drug used to assist
anesthesia that induces a trance-like state while providing pain-relief, sedation, and memory
loss).

An employee advised that the controlled substances found in Gupta’s private office should not
have been kept in there but rather in the office’s locked storage specifically for controlled
substances.
32. Also located in Gupta’s private office was Sildenafil, marketed as Viagra, which is not controlled
and which is used to treat erectile dysfunction.

33. When agents viewed the contents of an SD card located in one of Gupta’s cameras in his private
office, they observed a video recording of Gupta having sex with an unidentified Caucasian
woman who appeared to be unconscious in what appeared to be a hotel room. An anal lube
shooter was observed at one point during the video. The date displayed on the recording was
December 17, 2019.

34, Based on the information contained herein, Affiant believes that probable cause exists that
Gupta has violated 21 U.S.C, § 841(a)(1), illegally dispensing controlled substances, 18 U.S.C. §
2241(b), aggravated sexual abuse, and 18 U.S.C. § 1591(a) sex trafficking by force, fraud or
coercion, and as such, Affiant requests the issuance of an arrest warrant for Manish Raj Gupta.

GA Agent Erin L. Martiniak, FBI

Sypspbedand sworn to before me'fhis

   

 
